Citation Nr: 1550733	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-15 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease.

4.  Entitlement to an initial disability rating of 30 percent from March 26, 2010 through August 3, 2011 for posttraumatic stress disorder (PTSD), panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse.

5.  Entitlement to an initial disability rating of 70 percent from August 4, 2011 through September 4, 2012 for PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse.

6.  Entitlement to total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In a December 2012 rating decision, the RO granted entitlement to service connection for PTSD and assigned a disability rating of 30 percent, effective March 26, 2010, the date of the Veteran's claim.  The Board finds that although the Veteran did not express disagreement with the December 2012 rating decision, new and material evidence regarding the claimed disability was received within one year, and thus, that rating decision did not become final. 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.201 (2015); Bond v. Shinseki, 659 F.3d 1362 (2011).  Accordingly, the claim for an increased rating for the Veteran's service-connected psychiatric disability is an initial rating claim with an appeals period beginning March 26, 2010.

In May 2011, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.

In an October 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective August 4, 2011, and confirmed and continued the denial of entitlement to service connection for bilateral hearing loss and tinnitus.

In a September 2012 rating decision, the RO increased the Veteran's disability rating for coronary artery disease to 60 percent effective June 14, 2012, the date of the Veteran's claim for an increased disability rating, and denied entitlement to TDIU.

In a December 2013 rating decision, the RO increased the scheduler evaluation for PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse to 100 percent, effective September 5, 2012, the date of the VA examination reflecting total impairment occupational and social impairment due to his service-connected psychiatric disability.  In this decision, the RO additionally denied entitlement to TDIU, prior to the effective date of the total rating for PTSD, determining that the claim for TDIU was moot beginning the date a 100 percent disability rating had been assigned for PTSD.

However, the Board observes that it is not categorically true that assignment of a total schedular rating, such as that assigned as of September 5, 2012 for PTSD, renders a TDIU claim moot as of that date. See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no 'duplicate counting of disabilities.' Bradley, 22 Vet. App. at 293.  Here, the Veteran is additionally service-connected for coronary artery disease.  As such, it is possible that a TDIU claim could be supported by the impairment attributable to such disability, exclusive of the effects of his PTSD, beginning September 5, 2012.  Accordingly, for reasons discussed in the case of Bradley v. Peake, 22 Vet. App. 280 (2008), the Veteran's claim for entitlement to TDIU is not moot as of September 5, 2012.

The Board finds, therefore, that the evidence of record supports the possibility that the Veteran's service-connected coronary artery disease renders him unemployable.  Therefore, the Board will take jurisdiction of the claim for TDIU for the entire appeals period, rather than only the period prior to September 5, 2012.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability).
 
The Veteran's Virtual VA and VBMS files were reviewed in connection with this decision. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to service connection for TDIU prior to July 19, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Coronary artery disease was not manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction at any time over the appeals period.

2.   From March 26, 2010 through August 3, 2011, PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as intrusive thoughts, difficulty sleeping, irritability, poor concentration, hypervigilance, panic attacks, emotional numbness, memory problems, and ongoing depressed mood; he was mostly assigned GAF scores of 50, reflecting serious impairment in social and occupational functioning.

3.   From March 26, 2010 through August 3, 2011, PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse was not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or the inability to establish and maintain effective relationships.

4.  From August 4, 2011 through September 4, 2012, PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse was not manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behaviour, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives or the Veteran's own occupation or name.

5.  As of July 19, 2012, the evidence reflects that the Veteran was not able to secure or maintain gainful employment due to his service-connected coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.104, Diagnostic Code 7005 (2015).

2.  From March 26, 2010 through August 3, 2011, the criteria for a disability rating of 50 percent, but no higher, for PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse, were met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2015).

3.  From August 4, 2011 through September 4, 2012, the criteria for a disability rating in excess of 70 percent for PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse, were not met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for a TDIU from July 19, 2012 have been met. 38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

With regard to the Veteran's claim for an increased disability rating for coronary artery disease, the Board notes that, in a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Letters sent to the Veteran in August 2011 and July 2012 informed him of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to the VA. In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

In terms of the Veteran's claim for higher initial ratings for service-connected PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified and cannabis abuse, this claim arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA with regard to this claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Post-service private and VA medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

The Veteran has been provided with VA examinations in connection with his claim for an increased rating for PTSD in December 2010, September 2011, and September 2012, and for his claim for a higher rating for coronary artery disease in July 2012.  The Board finds that these examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disabilities in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Coronary artery disease 

The Veteran's coronary artery disease is rated 60 percent disabling under Diagnostic Code 7005 pertaining to arteriosclerotic heart disease. For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

Under Diagnostic Code 7005, coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran was provided with a VA examination in July 2012. The examiner noted that the Veteran did not have congestive heart failure.  The examiner noted that exercise METs testing was not completed, and that METs level were completed based upon the Veteran's responses.  The examiner found that the Veteran reported dyspnea and fatigue at the workload of greater than 3 METs but not greater than 5 METs.  The examination report reflects that this level of workload is consistent with activities such as light yard work, mowing lawn with a power mower, and brisk walking.  The instructions to the examiner indicate that, if left ventricular ejection fraction testing was not of record, but available medical information sufficiently reflected the severity of the Veteran's cardiovascular condition, the testing was not required.  In this case, the examiner noted that left ventricular ejection fraction testing was not of record and did not order such testing, indicating that the evidence of record was sufficient to determine the level of the Veteran's disability.  Diagnostic testing, including electrocardiogram (EKG) and chest X-ray, revealed no evidence of cardiac hypertrophy or dilatation.

Analysis

The Board finds that a higher rating is not warranted for the Veteran's coronary artery disease.  The evidence fails to show that the Veteran had congestive heart failure.  In addition, the Veteran reported dyspnea and fatigue at a workload of greater than 3 METs but not greater than 5 METs.  In order to meet the criteria for a higher rating, the evidence would need to support a finding that a workload of three METs or less would result in symptoms of dyspnea, fatigue, angina, dizziness, or syncope.  Finally, diagnostic testing did not reveal any left ventricular dysfunction.  As such, a higher rating under Diagnostic Code 7005.

The Board has considered rating the Veteran's coronary artery disease under other Diagnostic Codes in order to provide him with the most beneficial rating.  However, based on his diagnosis, the Board finds that Diagnostic Code 7005 provides the criteria that best addresses his symptoms.  

As the preponderance of evidence is against the case, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.



PTSD rating 

The Veteran is service-connected for PTSD under Diagnostic Code 9411, which is rated pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  The following ratings are provided for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  Id.

The level of occupational and social impairment due to a psychiatric disorder is the primary consideration in determining the severity of a psychiatric disorder for VA purposes, and not all the symptoms listed in the rating criteria must be present in order for a rating to be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 


PTSD rating from March 26, 2010 through August 3, 2011

VA medical records reflect that, in March 2010, the Veteran was placed on citalopram for treatment of his service-connected psychiatric disability and had a negative reaction to it.  He reported to be seen in early April 2010, and was agitated, with poor frustration tolerance and attention span.  He indicated that he was closing his business and initially reported severe anxiety and suicidal ideation.  He admitted that he had locked up all his guns as a safety precaution, but stated that he would not do anything to hurt himself.  In late April he indicated that he had secured a loan for his new company, which relieved a lot of stress.  He was significantly less depressed and anxious.  May 2010 VA medical records reflect that the Veteran was taken off the medication and experienced almost immediate improvement in agitation and suicidal ideation.  He got a job working with race cars, but did not last more than one day.  The following day he had severe pain and could not get out of bed.  He also reported having performance anxiety and perfuse sweating that caused him to make some mistakes.  He reported that he was grateful for the support of his wife of 40 years-her encouragement and dependability had been very helpful for him.  He reported that he was starting a new crane company.  The Veteran indicated that, after injuring his back in his most recent employment, he did not feel he would be able to work in the company because it required a significant amount of physical activity. The examiner assigned a GAF score of 50.  

A June 2010 record from the Nashville Vet Center reflected that the Veteran had numerous intrusive thoughts of in-service trauma experienced on a daily basis.  He felt uncomfortable in social settings, and often isolated himself.  The examiner noted that isolation and estrangement had negatively impacted his personal and profession life.  He reported that he had difficulty sleeping, irritability, poor concentration, hypervigilance, exaggerated startle response, flashbacks, jumpiness, panic attacks, emotional numbness, memory problems, anger, inability to trust, ongoing depressed mood, feelings of helplessness and hopelessness, and feelings of guilt.  The examiner noted that these all caused significant distress and impairment to his social and occupational areas of functioning.   

VA medical records in September 2010 reflect the Veteran's report that his therapy was working "great" and that he looked forward to his weekly sessions.  He was compliant with his medications and his mood was stable.  He felt that he was able to handle financial stress.  He and his wife had started a company together, but did not have any income from it.   He had been procuring small jobs to help support himself.  He had fewer panic attacks while taking his medication as prescribed.  His sleep was restful and nightmares were rare and not as severe as they were previously.  He did not have suicidal ideation.

An October 2010 VA medical record shows that the Veteran reported that his anxiety had become manageable, and that his confidence and ability to copy with fear and anxiety had increased.  The examiner noted that PTSD, depression related symptoms and unresolved financial issues were significant stressors.

A December 2010 VA medical record reflects the Veteran's reports that his therapy was going well, and that he was not suicidal.  He had been attempting to do ad hoc employment but his ability was severely limited due to his back pain. He was assigned a GAF score of 50.

The Veteran was provided with a VA examination in December 2010.  The examiner noted that the Veteran experienced moderate depression on a daily basis, and moderate to severe panic attacks weekly.  He reported that he had been married for 41 years, and had two children and two grandchildren, and that he maintained good relationships with them.  He had some marital discord due to financial stress.  He maintained contact with his brother and sister.  He considered himself a recluse, and did not have any activities or leisure pursuits.  The Veteran reported sleep impairment and nightmares.  He had no suicidal or homicidal thoughts.  The Veteran experienced symptoms of PTSD, including persistent reexperiencing of the traumatic event, persistent avoidance of stimuli associated with the trauma, and persistent symptoms of increased arousal.  The examiner noted that these symptoms caused, among other things, feelings of detachment or estrangement from others, a restricted range of affect, a sense of a foreshortened future, and irritability or outbursts of anger.  These symptoms caused significant distress or impairment in social and occupational functioning.   The examiner noted that the Veteran was not currently employed, due to the poor economy, pain and stress.  The Veteran did not attribute his unemployment to his mental disorder. 

The Veteran was assigned a GAF score of 55.  The examiner opined that the Veteran's psychiatric disability caused reduced reliability and productivity, specifically due to reduced concentration and irritability.

VA medical records showing treatment in March 2011 reflect that the Veteran realized that his panic attacks were due to his financial stressors, and agreed to work one day a week as a welder.  He noted that keeping his mind occupied helped his anxiety.  He was trying a more constructive approach to his stressors, and reported that his faith gave him hope and a sense of purpose.  He denied any suicidal or homicidal ideation.  His sleep hygiene was adequate and his experience rare nightmares that he indicated were tolerable.  He was assigned a GAF of 50.

Throughout this time period, the Veteran had adequate grooming.  He was relaxed, cooperative and reliable.  His speech was articulate, spontaneous, and goal directed, and rate and rhythm were normal.  His affect was congruent with his mood. Thought processes were linear and logical. Thought content was appropriate.  He was oriented in all spheres.  Attention span and concentration were adequate.  Memory was intact and insight, judgement, and impulse control were appropriate.

Analysis

The Board finds that the evidence of record is essentially in relative equipoise with regard to whether the Veteran meets the criteria for a higher rating for his service-connected PTSD for the period from March 26, 2010 through August 3, 2011.  

Treatment records reflect that the Veteran had some improvement in his symptoms.  He reported that his anxiety and depression had lessened and that he was able to handle financial stress.  He also indicated that his confidence had increased and therapy was going well.  He denied suicidal and homicidal ideation, and noted that his sleep hygiene was adequate.  While he had nightmares, they were rare and tolerable.

However, the record also includes a June 2010 report from the Nashville Vet Center and his December 2010 VA examination report which reflect a more severe disability picture associated with his service-connected psychiatric disability.  In June 2010, the Veteran reported intrusive thoughts, difficulty sleeping, irritability, poor concentration, hypervigilance, panic attacks, emotional numbness, memory problems, and ongoing depressed mood.  In December 2010, the Veteran reported moderate depression on a daily basis, weekly moderate to severe panic attacks, a restricted range of affect, difficulties with sleep and concentration, and irritability or outbursts of anger.  These symptoms were found to cause significant distress and impairment to his social and occupational areas of functioning.  Significantly, the December 2010 examiner found that the Veteran's service-connected psychiatric disability caused reduced reliability and productivity, specifically due to reduced concentration and irritability, commensurate with the level of occupation and social impairment reflected in the criteria for a 50 percent disability rating.  

This level of disability is also supported by the Veteran's assigned GAF scores during this period.  While he was assigned one GAF score of 55, the majority of scores during this period were 50, reflecting serious symptoms and impairment in social, occupational or school functioning.

As such, the Board finds that, resolving any doubt in favor of the Veteran, a disability rating of 50 percent is warranted for the Veteran's service-connected psychiatric disability for the time period from March 26, 2010 through August 3, 2011.  

While the Board has found that the Veteran's service-connected  psychiatric disorder met the criteria for a 50 percent disability rating for the time period from March 26, 2010 through August 3, 2011, the evidence does not support a higher rating for this time period.  The Veteran had reported difficulties in social situations; however, he reported that he had been married for over 40 years and was thankful for his wife.  He also indicated that he had good relationships with other family members.  As noted above, he reported that his symptoms had improved with therapy and medication.  Moreover, he did not exhibit any of the symptoms contemplated in the rating criteria for a 70 percent disability rating.  The Board finds that his service-connected psychiatric disability more nearly approximates the criteria for a 50 percent disability rating.  
  
PTSD rating from August 4, 2011 through September 4, 2012

VA medical records showing treatment in September 2011 reflect the Veteran's reports that he had marital difficulties resulting in his moving out of the house and into his shop beside the house.  Throughout the meeting, the Veteran was verbal and engaged, and expressed motivation for treatment.

The Veteran provided with a VA examination in September 2011.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking or mood.  The examiner did not indicate that the Veteran had total and occupational impairment.  The Veteran had been married for 41 years and had two adult children.  He reported and records support that he had moved out of his home into his machine shop.  He indicated that he communicated with his wife but that their marriage had become distant.  The examiner noted that the Veteran was somewhat socially isolated.  He indicated that he was friends with another Veteran that he met in the VA PTSD group.  The examiner assigned a GAF score of 55.
 
A May 2012 VA medical record shows that the Veteran reported that he did not feel isolated, as interacting with the guys at work allows him plenty of social interaction. He also felt appreciated at work. During his free time, he enjoyed watching religious TV programs or talking to other group members on the phone.

Analysis

The Board finds that the evidence of record does not support a grant of a total scheduler rating for the Veteran's service-connected psychiatric disability for the period from August 4, 2011 through September 4, 2012.  In order to meet the criteria for a higher rating, the evidence would need to show that the Veteran's service-connected psychiatric disability resulted in total occupational and social impairment.  However, in this case, while the Veteran was isolated in his marriage, living alone in his shop on his property, he was able to maintain relationships with members of a VA PTSD group.  He also exhibited motivation for treatment and was verbal and engaged while meeting with VA examiners.  In addition, the Veteran was able to work during this time period, at least part time.  

As such, the Board finds that the evidence does not support a finding of total social and occupational impairment for the time period from August 4, 2011 through September 4, 2012.

As the preponderance of evidence is against the case, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Extraschedular Considerations 

The Board may not award an extraschedular rating in the first instance but may review a determination by the AOJ or determine that referral is appropriate. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996). Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 3.321.

The Board finds that the first Thun element is not met here.  The Veteran's service-connected psychiatric disability and coronary artery disease are manifested by signs and symptoms that are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's service-connected psychiatric disability or coronary artery disease because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Further, the symptoms described by the Veteran are not so unusual or severe that they have rendered impractical the application of the regular schedular standard. Therefore, referral for consideration of a higher rating on an extraschedular basis is not warranted. 38 C.F.R. §§ 3.321(b)(1), 4.1.

TDIU

VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following 'substantially gainful employment' consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, 'whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran submitted a statement contending that he was unable work due to his service-connected disability received by VA on June 14, 2012.  He subsequently submitted a VA form 21-8940, reflecting that he had completed a high school education and that his work experience was in construction.  On this form, the Veteran indicated that he had not worked full time since February 2010.  The Veteran has also reported that he had worked as a welder.

The Veteran is service-connected for coronary artery disease, and was provided with a VA ischemic heart disease examination in July 2012.  Upon examining the Veteran and review of the record, the examiner opined that the Veteran's service-connected coronary artery disease rendered him unable to perform physically demanding tasks because of fatigue and dyspnea. He was unable to secure and maintain gainful employment in a physically demanding job, but could function
and maintain gainful employment in a very sedentary job with appropriate job modifications.

The Board find that, based on this opinion, the Veteran meets the criteria for a TDIU rating as of July 19, 2012, the date of this examination.  While the examiner noted that he would be able to maintain employment, this would only be possible in a very sedentary job with modifications.  Based upon his education level and the fact that his work experience is in a physically demanding industry, the Board finds that the disability associated with his service-connected coronary artery disease renders him unemployable in a position consistent with his education and occupational experience. 

The Board notes that, as the TDIU rating is based upon the disability caused by his service-connected coronary artery disease only, there is no duplicate counting of disabilities.

As such, TDIU is granted as of July 19, 2012.


ORDER

An initial disability rating of 50 percent from March 26, 2010 through August 3, 2011 for PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified, and cannabis abuse, is granted, subject to the regulations pertaining to monetary benefits.

An initial disability rating in excess of 70 percent from August 4, 2011 through September 4, 2012 for PTSD, panic disorder without agoraphobia, depressive disorder, not otherwise specified, and cannabis abuse, is denied.

TDIU is granted as of July 19, 2012, subject to the regulations pertaining to monetary benefits.


REMAND

The Board also notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has contended that he has hearing loss and tinnitus that is a result of in-service noise exposure while serving in Vietnam.  The Veteran's DD 214 reflects that he served in Vietnam from April 1971 to February 1972.  Service personnel records show that his military occupational specialty was as a helicopter repairman.  This is the type of duty that is considered to have a high probability of noise exposure by the Department of Defense.  As such, in-service noise exposure is conceded.

The Veteran was provided with a VA audio examination in July 2011.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely not related to service.  The examiner noted that the Veteran reported that his tinnitus began five years prior to the examination, and that his audiometric tests at discharge were normal.  She also acknowledged that the Veteran had worked in construction after service; however, she did not address the Veteran's in-service noise exposure.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, 'when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.' Hensley v. Brown, 5 Vet. App. 155, 160 (1993). VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, 5 Vet. App. at 159.

As such, the Board finds that further examination should be provided with an additional VA examination to determine whether the Veteran's hearing loss or tinnitus is related to service that addresses the Veteran's in-service noise exposure.

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a 'living wage'). Id. 

In this case, the Veteran has been granted entitlement to TDIU as of July 19, 2012.  However, the Board noted that he reported that he worked on an "as needed" basis for the Tennessee Department of Transportation.  He reported that he was concerned that his symptoms of anxiety were interfering with his work performance and jeopardizing his job.  See August 2011 VA medical record.  In addition, he has reported that he was working part-time in construction.  See May 2012 VA medical record, Virtual VA.

TDIU is not warranted when the Veteran is employed beyond marginal employment.  It is unclear from the record whether the Veteran's employment in August 2011 was more than marginal.  As such, clarification should be obtained from the Veteran in this regard.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting clarification of his employment status during the time period prior to the grant of TDIU herein, effective July 19, 2012, including his employment with the Tennessee Department of Transportation in August 2011 and part-time construction work in May 2012.

2.  Schedule the Veteran for a VA examination to determine the etiology of hearing loss and tinnitus.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The audiologist VA examiner is specifically asked to consider the Veteran's description of in-service noise trauma and symptoms since service. The examiner should elicit the Veteran's history of in-service and post-service noise exposure, and should address any shifts in audiometric measurements in service.  The examiner should clarify whether the Veteran currently has a hearing loss disability as defined in 38 C.F.R. § 3.385 and, if so, whether the disability is at least as likely as not (50 percent probability or greater) related to in-service acoustic trauma versus post-service occupational/recreational noise exposure. The examiner is to presume in-service acoustic trauma in rendering the opinion.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The absence of evidence hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


